         Case 1:17-cv-07854-GBD-OTW Document 70 Filed 03/30/20 Page 1 of 1




Frank F. Velocci                                                            Faegre Drinker Biddle & Reath LLP
Partner                                                                     600 Campus Drive
frank.velocci@faegredrinker.com                                             Florham Park, New Jersey 07932
973-549-7078 direct                                                         +1 973 549 7000 main
                                                                            +1 973 360 9831 fax




                                            March 30, 2020



VIA ECF

Hon. Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:       Nivagen Pharmaceuticals, Inc. v. Flamingo Pharmaceuticals, Ltd.
          17-cv-7854 (GBD)

Dear Judge Wang:

        This firm is counsel to Defendant Flamingo Pharmaceuticals, Ltd. (“Flamingo”). We write
with the consent and approval of counsel for Plaintiff Nivagen Pharmaceuticals, Inc. (“Nivagen”)
to submit a revised Civil Case Management Plan and Scheduling Order to the Court pursuant to
the Court’s Orders of March 23, 2020 [ECF 67] and March 26, 2020 [ECF 69]. This letter shall
also serve as the Parties’ joint update on the status of discovery, as required by this Court’s
February 20, 2020 order [ECF 64].

        Pursuant to the Court’s March 23 Order, all unexpired discovery deadlines have been
extended for a period of sixty (60) days. The revised Civil Case Management Plan and
Scheduling Order submitted herewith reflects the new fact discovery end date of June 29, 2020.
All other discovery deadlines have been extended by a corresponding period. The parties believe
the revised schedule is appropriate and should allow sufficient time to complete the outstanding
fact discovery, which primarily consists of depositions. As directed, for in-person depositions
scheduled after May 1, 2020, the parties shall submit a joint status letter to the Court containing
the deposition plan(s) at least fourteen (14) days prior to the deposition(s).

          We appreciate the Court’s attention to this matter.

Respectfully submitted,

/s Frank F. Velocci

Frank F. Velocci

cc:       All Counsel of Record (via ECF)
